FILED
                            NOT FOR PUBLICATION                               MAY 18 2010

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



ANASTASIA MAXWELL,                                No. 09-15720

              Plaintiff - Appellant,              D.C. No. 4:07-cv-05598-CW

  v.
                                                  MEMORANDUM *
CITY AND COUNTY OF SAN
FRANCISCO,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                        Argued and Submitted April 14, 2010
                             San Francisco, California

Before:       KOZINSKI, Chief Judge, CALLAHAN, Circuit Judge and
              MARTINEZ, District Judge.**

       Plaintiff has not shown that the legitimate, nondiscriminatory reasons

defendant has offered for any actions it took against her are a pretext for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Ricardo S. Martinez, United States District Judge for
the Western District of Washington, sitting by designation.
                                                                                 page 2

discrimination. See, e.g., Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1105–07

(9th Cir. 2008); Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 269–71 (9th Cir.

1996). Nor has plaintiff shown that defendant took an adverse action against her

because she engaged in protected activity. See, e.g., Surrell, 518 F.3d at 1107–08.

And, none of the conduct plaintiff alleges occurred was sufficiently severe or

pervasive to alter the conditions of her employment and create an abusive work

environment. See, e.g., Manatt v. Bank of Am., N.A., 339 F.3d 792, 798, 800–01

(9th Cir. 2003); Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1110–11 (9th Cir.

2000).


         AFFIRMED.